Citation Nr: 1022715	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, alternatively claimed as anxiety and/or 
depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Brother


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
claims for service connection for status post lumbosacral 
spine surgery, now with post laminectomy syndrome (claimed as 
back condition), depression (also claimed as anxiety), 
bilateral hearing loss, and tinnitus.  The Board notes that 
these issues were remanded by the Board in January 2010 in 
order to afford the Veteran a hearing before a Veterans Law 
Judge.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for 
a back disorder, an acquired psychiatric disorder, bilateral 
hearing loss, and tinnitus.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

As an initial matter, the Board notes that the Veteran 
indicated at the April 2010 hearing that he is currently in 
receipt of Social Security Administration (SSA) disability 
benefits.  The claims file contains no copies of any SSA 
records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
or her representative, if any, of any information and medical 
or lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This includes a duty to assist the Veteran in obtaining 
records in the custody of federal government agencies.  Id.  
See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, these issues must be remanded in order to obtain 
any available SSA records that may relate to the Veteran's 
back disability, acquired psychiatric disorder, bilateral 
hearing loss, or tinnitus.  

Additionally, with respect specifically to the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, the Veteran asserted in his April 2005 notice of 
disagreement (NOD) that, while serving as a sonar technician 
in service, he was subjected to the loud noises of weapons on 
a daily basis without hearing protection.  

A review of the Veteran's claims file contains no treatment, 
complaints, or diagnoses of hearing loss or tinnitus.  

With respect to a current disability, the Veteran has 
submitted a private audiogram from February 2008.  In an 
accompanying letter, the private physician stated that he had 
evaluated the Veteran with regard to noise induced hearing 
loss while on active military service.  After a thorough ear, 
nose, and throat examination, as well as a thorough review of 
the Veteran's audiogram, the physician determined that the 
Veteran has tinnitus and sensorineural hearing loss due to 
noise-induced trauma while in active military service. 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board is not competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  As such, the Board cannot determine, 
based on the February 2008 private uninterpreted audiogram 
alone, whether the Veteran currently meets the VA criteria 
for hearing loss.  

The Board notes that the claims file also contains a VA 
audiology consultation record from June 2004.  However, as 
those test results are 6 years old, the Board does not find 
them to be indicative of the Veteran's possible current level 
of hearing loss.  Moreover, it is unclear whether those tests 
results were conducted using the appropriate diagnostic 
tests, in particular the Maryland CNC Test.    

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.
The Veteran is competent to offer a description of the 
symptoms he experienced in service, and to describe a 
continuity of symptoms since service.  A layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has reported that he currently 
experiences difficulty hearing and ringing in his ears, 
observations which he is competent to make; he has indicated 
that these symptoms first began in service, an observation 
which he is also competent to make; and the only relevant 
medical evidence of record is either unclear or not 
sufficiently interpreted for the Board to determine whether 
the Veteran meets the criteria for hearing loss based on VA 
standards, the Board finds that the necessity for a VA 
audiological examination is shown for the proper assessment 
of the Veteran's claims for service connection for hearing 
loss and tinnitus.  38 U.S.C.A. § 5103A (West 2002).  As 
such, these issues must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has 
current hearing loss or tinnitus and, if so, whether his 
current hearing loss or tinnitus was caused or aggravated by 
his active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With regard to the Veteran's claim for service connection for 
a back disorder, the Veteran has asserted that his current 
back problem had its onset in service.  Specifically, the 
Veteran asserted in a February 2008 statement that, while 
serving aboard the USS MacDonough DLG 8, he had to move 
goods, supplies, and other heavy crates and boxes up steep 
ladders and into the upper deck area where the cages for the 
potato storage were secured.  He further asserted that having 
to carry the weight of the potato crates (100 lbs) on his 
shoulders resulted in his current back disability.  
Alternatively, at the April 2010 hearing, the Veteran 
indicated that he slept on his stomach in service and 
suggested that cold air blowing on the small of his back from 
air conditioner vents in his bunk may have affected his back.  

A review of the Veteran's service treatment records reveals 
that the Veteran complained of pain in both kidney areas in 
September 1969.  In October 1969, he complained of 
intermittent pains in his back.  In a March 1970 service 
treatment record, the Veteran complained of pain in his chest 
over his heart which extends through to his back.  In April 
1970, the Veteran again complained of back pain.  

Additionally, the claims file contains medical records from a 
Navy Reserves facility shortly following his discharge from 
service.  In a December 1970 Report of Medical History, the 
Veteran reported that he did not have recurrent back pain.  
In a November 1971 Report of Medical Examination, clinical 
evaluation of the Veteran's spine revealed it to be normal. 

In support of his claim, the Veteran submitted a February 
2008 private statement from a doctor of chiropractic.  This 
doctor noted that, after reviewing the Veteran's history of 
low back pain which originated in 1969 while serving on 
active duty, it seems reasonable to assume that the Veteran's 
chronic back injury is directly related to the repetitive 
lifting in excess of 100 pounds he was required to do during 
underway replenishments and pier side stowing of stores and 
weapons.  This doctor noted that he would not have been 
predisposed to significant injury if his work duties were 
matched to his small stature and light body weight at that 
time.  If the Veteran had been properly evaluated though x-
ray examination, it would have been concluded that these were 
inappropriate duties based on his small size.  

The Board notes that the claims file also contains a December 
2000 private medical record from West Hernando Diagnostic & 
M.R. Center.  In this record, the Veteran was diagnosed with 
severe central canal stenosis at L4-L5 secondary to 
congenitally short pedicles, extensive posterior facet 
osteoarthropathy, grade I anterior spondylolisthesis, and 
mild circumferential disc bulge; mild diffuse congenital 
spinal stenosis noted throughout the lumbar spine secondary 
to congenitally short pedicles; and degenerative disc 
desiccation and mild disc space narrowing noted at L4-L5 and 
L3-L4, with no focal disc protrusion noted throughout the 
lumbar spine.  

While the Board has considered the February 2008 private 
opinion, the Board notes that this opinion does not appear to 
take into account the congenital disabilities noted in the 
December 2000 private medical record.  Additionally, it is 
unclear as to whether this doctor reviewed the Veteran's 
claims file, to include his service treatment records. 

The Veteran was provided a VA spine examination in October 
2004.  However, the Board finds this examination to be 
inadequate, due to the fact that an opinion was not rendered 
discussing the etiology of the Veteran's current back 
disability and its possible relation to the Veteran's active 
duty service.  Therefore, as it is not clear that the 
February 2008 private opinion took into account any possible 
effects of the Veteran's congenital disabilities on his 
current back condition or was based on a complete review of 
the claims file, and the October 2004 VA examination does 
contain an opinion regarding the etiology of his current back 
disability, this issue must be remanded in order to schedule 
the Veteran for a new VA examination to determine whether he 
has a current back disability that was caused or aggravated 
by his active duty service.  Colvin.  In rendering this 
opinion, the examiner should consider whether any of the 
Veteran's current back disabilities are congenital in nature 
and, if so, whether these current congenital back 
disabilities were aggravated by his active duty service. 

Additionally, it is clear from the evidence of record that 
the Veteran underwent back surgery.  However, it does not 
appear that records relating to this back surgery have been 
associated with the claims file.  Moreover, the Veteran has 
submitted a list of medications he has been prescribed since 
1998.  However, the medical records in the claims file do not 
date back to 1998.  VA has an obligation under the VCAA to 
assist claimants in obtaining evidence, to include relevant 
records from private medical care providers.  38 C.F.R. § 
3.159 (2009).  Therefore, an attempt must be made to locate 
any private treatment records relating to the Veteran's back 
surgery, or any other disability for which he is currently 
claiming service connection, that have not yet been 
associated with the claims file.

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disorder, the Veteran has 
asserted that his current psychiatric disorder began during 
his active duty service.  Specifically, the Veteran asserted 
at the April 2010 hearing that he developed anxiety during 
service due to the stress of being on a ship that needed 
serious repair.  He reported that he had a constant fear of 
being trapped below deck and not being able to escape if the 
ship were to capsize. 

A review of the Veteran's service treatment records reveals 
that the Veteran reported on a November 1968 Report of 
Medical History that he experienced depression or excessive 
worry.  In an October 1969 service treatment record, the 
Veteran was noted as being in a nervous state and was 
diagnosed with acute anxiety reaction.  In a March 1970 
service treatment record, the Veteran was noted as probably 
having a nervous condition. 

As noted above, the claims file contains medical records from 
a Navy Reserves facility shortly following his discharge from 
service.  Specifically, on a December 1970 Report of Medical 
History, the Veteran reported that he experienced depression 
or excessive worry and nervous trouble.  In a November 1971 
record, the Veteran was noted as having anxiety, which was 
most probably the cause for chest pain, stomach trouble, and 
dizziness.
With regard to a current disability, the Veteran underwent a 
VA examination in October 2004.  He was diagnosed with 
depressive disorder, not otherwise specified, and anxiety 
disorder, not otherwise specified.  An opinion was not 
provided regarding the etiology of these disabilities. 

The claims file also contains a January 2008 private 
psychiatric assessment.  After interviewing the Veteran and 
noting his assertions, this physician noted that the Veteran 
had a diagnosis of panic disorder, as well as major 
depression, recurrent, and generalized anxiety disorder.  His 
first episode of panic and anxiety disorder started and also 
was triggered by the stress in being on board the Navy ship 
during which he thought that his life was in constant danger.  
The physician noted that the Veteran had no prior psychiatric 
history, including problem with anxiety prior to that, but 
since then he has been experiencing chronic symptoms of panic 
and depression.  He concluded by saying that, based on this 
history, it is his opinion that the Veteran's anxiety and 
depressive disorder is service connected.    

The Board has considered this private medical opinion.  While 
this physician considered the Veteran's assertions in 
rendering his opinion, it is unclear whether this physician 
actually reviewed the Veteran's service treatment records and 
considered the fact that his in-service complaints were 
determined at one point during service to be an acute anxiety 
reaction, as opposed to a chronic disorder.  Therefore, the 
Board finds that the necessity for a VA examination is shown 
for the proper assessment of the Veteran's claim for service 
connection for an acquired psychiatric disorder, 
alternatively claimed as anxiety and/or depression.  38 
U.S.C.A. § 5103A (West 2002).  As such, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current acquired 
psychiatric disorder of any kind, if so, whether his current 
acquired psychiatric disorder was caused or aggravated by his 
active duty service.  Colvin.  

Additionally, the Board notes that the Veteran indicated at 
the April 2010 hearing that he served as an active reservist 
after he was released from active duty.  As noted above, the 
claims file contains some medical records from the Reserve 
shortly following his discharge from active duty.  However, 
it is unclear whether all available Navy Reserve medical 
records have been associated with the claims file.  As these 
records may contain additional medical evidence relative to 
the issues on appeal, the Veteran's medical records from the 
Navy Reserve if available, should be located and associated 
with the claims file.   

Finally, the Board will take this opportunity to locate any 
VA treatment records that have not yet been associated with 
the claims file.  The Board notes that, on an August 2004 
Authorization and Consent to Release Information Form, the 
Veteran stated that he had been to the VA hospital many, many 
times, in fact, too many to list.  The Board notes that the 
claims file contains some VA treatment records that were 
printed in August 2004.  However, the claims file does not 
appear to contain an extensive amount of VA medical records.  
Moreover, it does not appear that any VA treatment records 
have been associated with the claims file since that time, 
with the exception of his VA examination reports.  As such, 
the Board should obtain any VA treatment records not 
currently associated with the claims file, to specifically 
include any VA treatment records since August 2004. 

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran provide appropriate 
information and release in order to 
obtain any and all of the Veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded 
for a back disability, a psychiatric 
disability, hearing loss, or tinnitus 
must be obtained.  

2.	Request the Veteran provide appropriate 
information and obtain all available 
medical records from the Veteran's 
service in the Navy Reserve and 
associate them with the claims file. 

3.	Request the Veteran provide appropriate 
information and obtain any and all VA 
medical records relating to the 
Veteran's claims for service connection 
for a back disability, psychiatric 
disorder, hearing loss, and tinnitus 
that have not yet been associated with 
the claims file.  Specifically, any VA 
medical records since August 2004 
should be located and associated with 
the claims file. 

4.	Request the Veteran provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible 
treatment records relating to his 
previous back surgery.  Additionally, 
any other private treatment records 
relating to the disabilities for which 
the Veteran is claiming service 
connection that have not yet been 
associated with the claims file should 
be obtained as well.  The RO should 
also invite the Veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit. Associate any records received, 
including negative responses, with the 
claims file.

5.	After the above development has been 
completed to the extent possible, 
schedule the Veteran for a VA 
audiological examination.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should 
elicit from the Veteran a history of 
his symptoms relating to his claimed 
hearing loss and tinnitus.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to whether 
the Veteran currently has hearing loss 
of either ear or tinnitus.  If so, 
opinions should be provided as to 
whether it is at least as likely as not 
that the Veteran's current hearing loss 
of either ear or tinnitus is related to 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

6.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and extent of any current back 
disability shown to be present.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should 
elicit from the Veteran a history of 
his symptoms and onset relating to his 
claimed back disability.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should provide a diagnosis for any back 
disability shown to be present and 
provide an opinion as to whether any 
current disability is at least as 
likely as not related to the Veteran's 
service.  In providing any opinions, 
the examiner should also specifically 
consider whether any of the Veteran's 
current back disabilities are 
congenital in nature and, if so, 
whether these current congenital back 
disabilities increased in severity 
beyond normal progress during service.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

7.	Schedule the Veteran for an appropriate 
VA psychiatric examination.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should 
elicit from the Veteran a history of 
his symptoms and onset relating to his 
claimed psychiatric disorder.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to whether 
the Veteran currently has a psychiatric 
disorder of any kind.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that a current psychiatric disorder is 
related to service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

8.	Then, readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


